                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    Brianna G. Smith, Esq.
                                                                                                                              Nevada Bar No. 11795
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         7    demareel@ballardspahr.com
                                                                                                                              smithbg@ballardspahr.com
                                                                                                                         8
                                                                                                                              John G. Kerkorian, Esq. (admitted pro hac vice)
                                                                                                                         9    Arizona Bar No. 012224
                                                                                                                              BALLARD SPAHR LLP
                                                                                                                         10   1 East Washington Street, Suite 2300
                                                                                                                              Phoenix, Arizona 85004
                                                                                                                         11   Telephone: (602) 798-5408
                                                                                                                              Facsimile: (602) 798-5595
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   kerkorianj@ballardspahr.com
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   Attorneys for Defendant ISM CONNECT,
BALLARD SPAHR LLP




                                                                                                                              LLC, F/K/A DATA TRANSFER, LLC
                                                                                                                         14

                                                                                                                         15                          UNITED STATES DISTRICT COURT
                                                                                                                         16                                DISTRICT OF NEVADA
                                                                                                                         17   NELSON MARTINEZ,
                                                                                                                                                                         Case No.: 2:17-cv-02905-GMN-GWF
                                                                                                                         18          Plaintiff/Counterclaim-Defendant,
                                                                                                                         19   v.
                                                                                                                                                                                 JOINT STATUS REPORT
                                                                                                                         20   ISM CONNECT, LLC, F/K/A DATA                      PURSUANT TO ECF NO. 80
                                                                                                                              TRANSFER, LLC,
                                                                                                                         21
                                                                                                                                     Defendant/Counterclaim-Plaintiff.
                                                                                                                         22

                                                                                                                         23
                                                                                                                                     And related counterclaims.
                                                                                                                         24

                                                                                                                         25         Pursuant the Court’s order dated September 21, 2018 (ECF No. 80), Plaintiff

                                                                                                                         26   Nelson Martinez, solely in his capacity as the representative for the former members

                                                                                                                         27   of Ingenuity Sun Media, LLC, Counter-Defendant Nelson Martinez, in his individual

                                                                                                                         28   capacity, and Defendant/Counterclaim-Plaintiff ISM Connect, LLC F/K/A Data

                                                                                                                              DMWEST #17572836 v1
                                                                                                                                                                                                            7869899
                                                                                                                         1    Transfer, LLC submit the following status report regarding the parties’ settlement
                                                                                                                         2    discussions.
                                                                                                                         3          As reported to the Court previously (ECF 79), the attempted settlement
                                                                                                                         4    framework for this case is complex because it relates not only to the litigation before
                                                                                                                         5    this Court, but also matters pending before the United States District Court for the
                                                                                                                         6    District of New Jersey and the Superior Court of New Jersey, and involves parties
                                                                                                                         7    that are not presently before this Court. Without the cooperation of those parties, a
                                                                                                                         8    global settlement of the type contemplated is not possible.       Thus, although the
                                                                                                                         9    parties worked diligently to reach agreement, settlement is not possible at this time.
                                                                                                                         10         Although the parties have exchanged paper discovery, including the exchange
                                                                                                                         11   of documents and written responses to interrogatories, some outstanding issues and
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   non-party discovery and subpoenas remain outstanding, as well as at least ten
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   depositions that must be conducted.     The parties had previously scheduled those
BALLARD SPAHR LLP




                                                                                                                         14   depositions to occur in August and early September, but instead have focused their
                                                                                                                         15   efforts on settlement for the past two months. As a result, the parties request that
                                                                                                                         16   the Court set new scheduling deadlines as set forth in the accompanying Stipulation
                                                                                                                         17   and Order to Amend Discovery Plan and Scheduling Order.
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                                                                                                               7869899
                                                                                                                         1    Dated this 5th day of October, 2018.        Dated this 5th day of October, 2018.
                                                                                                                         2    BALLARD SPAHR LLP                           SANTORO WHITMIRE
                                                                                                                         3 By: /s/ Lindsay Demaree                        By:     /s/ Daniel D. Barnes
                                                                                                                              Joel E. Tasca, Esq.                               Nicholas J. Santoro
                                                                                                                         4    Nevada Bar No. 14124                              Nevada Bar No. 532
                                                                                                                              Lindsay Demaree, Esq.                             Oliver J. Pancheri
                                                                                                                         5    Nevada Bar No. 11949                              Nevada Bar No. 7476
                                                                                                                              Brianna G. Smith, Esq.                            10100 W. Charleston Blvd., Ste. 250
                                                                                                                         6    Nevada Bar No. 11795                              Las Vegas, Nevada 89135
                                                                                                                              1980 Festival Plaza Drive, Ste 900
                                                                                                                         7    Las Vegas, Nevada 89135                           A. Ross Pearlson
                                                                                                                                                                                Daniel D. Barnes
                                                                                                                         8       John G. Kerkorian, Esq.                        CHIESA SHAHINIAN & GIANTOMASI
                                                                                                                                 Arizona Bar No. 012224                         West Boland Drive
                                                                                                                         9       1 East Washington Street, Ste 2300             West Orange, NJ 07052
                                                                                                                                 Phoenix, Arizona 85004                         Admitted Pro Hac Vice
                                                                                                                         10      Admitted Pro Hac Vice
                                                                                                                                                                                Attorneys for Nelson Martinez,
                                                                                                                         11      Attorneys for ISM Connect, LLC,                solely in his individual capacity
                                                                                                                                 F/K/A Data Transfer, LLC
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12
                                                                                                                              Dated this 5th day of October, 2018.
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                              FABIAN VANCOTT
                                                                                                                         14
                                                                                                                              By:     /s/ Kevin N. Anderson
                                                                                                                         15         Kevin N. Anderson
                                                                                                                                    Nevada Bar No. 4512
                                                                                                                         16         Bradley S. Slighting
                                                                                                                                    Nevada Bar No. 10225
                                                                                                                         17         601 South Tenth Street, Ste. 204
                                                                                                                                    Las Vegas, Nevada 89101
                                                                                                                         18
                                                                                                                                 Attorneys for Nelson Martinez, solely
                                                                                                                         19      in his capacity as the representative
                                                                                                                                 for the former members of Ingenuity
                                                                                                                         20      Sun Media
                                                                                                                         21
                                                                                                                                                                       ORDER
                                                                                                                         22
                                                                                                                                                                       IT IS SO ORDERED:
                                                                                                                         23

                                                                                                                         24
                                                                                                                                                                       _____________________________________
                                                                                                                         25                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                         26                                                    10-9-2018
                                                                                                                                                                       Dated: ___________________________
                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         3
                                                                                                                                                                                                                 7869899
